46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ping L. KU, Plaintiff Appellant,v.HOECHST CELANESE CORPORATION, Defendant Appellee.
No. 93-2283.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994.Decided Jan. 9, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-770-3)
Ping L. Ku, Appellant Pro Se.  John Morgan Ryan, Robert Vaughan Timms, Jr., VANDEVENTER, BLACK, MEREDITH & MARTIN, Norfolk, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from district court's orders dismissing some of his claims, granting summary judgment in favor of Defendant on the remaining claims, and denying Appellant's Fed.R.Civ.P. 59 motion.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Ku v. Hoechst Celanese Corp., No. CA-92-770-3 (E.D. Va.  May 12 & Sept. 10, 1993;  June 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The order denying Appellant's Fed.R.Civ.P. 59 motion is not properly before the Court.  Ku's notice of appeal from that order was untimely